Citation Nr: 1048314	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-39 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a right knee injury, currently evaluated 
10 percent disabling.

(The issue of entitlement to a waiver of recovery of overpayment 
in the amount of $3,232.97 is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 1982 to February 1983.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  Original jurisdiction over this case resides 
with the RO in Nashville, Tennessee.

Procedural history

In January 1984, the RO awarded the Veteran service connection 
for residuals of a right knee injury; a 20 percent disability 
rating was assigned.  The RO subsequently reduced this rating to 
10 percent in a January 1985 rating decision.  The Board 
continued this rating in a July 1985 decision.

In September 2006, the Veteran filed a claim for an increased 
disability rating greater than 10 percent for his service-
connected residuals of a right knee injury.  The RO denied this 
claim in the above-referenced August 2007 rating decision.  The 
Veteran disagreed with this decision, and perfected an appeal as 
to that issue.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge at the Nashville RO.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the issue on 
appeal must be remanded for further evidentiary development.  

At the July 2010 hearing, it was noted that the most recent VA 
treatment reports of record were dated in April 2009.  The 
Veteran indicated that he has received treatment at the VA 
facility in Chattanooga, Tennessee for his right knee since that 
time.  He also asserted that his right knee has worsened in 
severity, with more frequent locking and instability, since his 
prior February 2007 VA examination.   See the July 2010 hearing 
transcript, pages 20 and 21.

It is the duty of the VA to assist a veteran in obtaining records 
from Federal agencies, including VA Medical Centers.  See 38 
U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Therefore, any outstanding VA treatment 
reports relevant to the Veteran's service-connected knee 
disability should be obtained.

Further, although a new VA examination is not warranted based 
merely upon the passage of time [see Palczewski v. Nicholson, 21 
Vet. App. 174 (2007)], the Court has held that where a veteran 
claims that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In this case, the Veteran is certainly competent to testify as to 
his perceived increase in knee locking and instability since 
February 2007.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The Board believes that a medical examination assessing the 
current severity of the Veteran's right knee disability is 
necessary to adequately decide this claim.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should attempt to obtain the 
Veteran's updated [post-April 2009] VA 
treatment records from the VA facility in 
Chattanooga, Tennessee, and associate 
those records with his claims file.  
Efforts to obtain these records should 
also be memorialized in the Veteran's VA 
claims folder.

2.  The VBA should then schedule the 
Veteran for a VA examination to determine 
the current severity of his right knee 
disability.  The Veteran's VA claims 
folder must be made available to and be 
reviewed by the examiner.  The examiner 
should assess the Veteran's range of 
motion of his right knee, to include both 
flexion and extension.  Additionally, the 
examiner should indicate whether there is 
any functional loss due to pain in the 
right knee, or any additional functional 
loss due to weakness, fatigability, 
incoordination, or pain on movement.  X-
rays of the Veteran's right knee should be 
taken, and it should be specified whether 
those x-rays demonstrate the presence of 
arthritis.  A report of the examination 
should be prepared and associated with the 
Veteran's VA claims folder.

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's increased rating claim.  If 
the benefit sought on appeal remains 
denied, in whole or in part, the Veteran 
should be provided a supplemental 
statement of the case (SSOC) and given an 
appropriate opportunity to respond. 
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



